DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Drawings
The drawings were received on 12/01/2020.  These drawings are unacceptable. In specific while the specification does remark that the applicant uses MRI or CT images as reference images (e.g. see [0034] or the applicant’s PGPUB US 20130144168 A1; hereafter merely the specification) and note that there is no disclosure of either the term, much less the broader scope of, a “medical diagnostic apparatus 16” such that the inclusion of this broader limitation in the drawings is new matter. Specifically and in more detail modalities not described by the applications original disclosure such as PET, Raman spectroscopy, IVUS, etc. and also combined modalities and also simply any apparatus that generated any diagnostic data from one or more data points as this is not limited to imaging and may be merely a computer as broadly as the applicant has drafted it. Therefore the amendment to the drawings is broader then what would reasonably be enabled from the originally filed disclosure and is unacceptable for entry due to containing new matter. Lastly and for compact prosecution purposes the examiner notes that while the specification does not appear to state that the network provides access to the CT/MRI images the examiner does acknowledge that [0072] of the specification states that the network is connected to a PACS/RIS system such that one of ordinary skill in the art reading the original disclosure would understand that the specified CT/MRI images are connected to the invention via the network leaving the examiner’s only issue with the new drawings to be the use of the broader term  “medical diagnostic device 16” and not the position or connection of elements.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reference image and the medical diagnostic apparatus (of claims 1 and 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 12/01/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amendment to the specification introduces a new term “medical diagnostic apparatus” which is broader then what is reasonably contained within the applicant’s original disclosure. Specifically while the examiner has read and is aware of [0034], and other sections refereeing to the .
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 8-10, and 17-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2004/0236206 by Sakas et al. (hereafter Sakas, of record).

Regarding claim 1, Sakas teaches an ultrasound diagnostic apparatus (Sakas: Fig. 1 part 2) comprising:
an electronic memory (Sakas: Fig. 1 part 5 or subpart 4 thereof) configured to store therein conversion information, for at least a first ultrasonic probe and a second ultrasonic probe each having a position sensor (Sakas: Figs. 1-2 parts 1 and 16 which are a plurality of US probes, each associated with a position sensor part 18, see also [0044] noting that probe\ replacement takes place such that there must be multiple probes available during the same operation), converting information of an attachment position of the position sensor attached to one of the first and second ultrasonic probes into 
processing circuitry (Sakas: Fig. 1 parts 5 and 8) configured to receive information indicating that a driving ultrasonic probe has been changed to the second ultrasonic probe, acquire the conversion information corresponding to the second ultrasonic probe from the electronic memory and, using the acquired conversion information, calculate position information of the predefined position from the position of the position sensor attached to the second ultrasonic probe (Sakas: see [0044] this can be stored in advance and then accessed (thus acquired) negating the need for recalibration during operation then see [0017]-[0024] and [0044] where it is clear that the location of the sensor and probe from multiple data sets are related (thus converted) in order to locate the image data generated therefrom and where the data transferred in this instance is with regards to the second (replacing) probe as per [0044]);
image generating circuitry configured to produce a plurality of ultrasonic images based on each signal received by the first ultrasonic probe and the second ultrasonic probe, respectively (Sakas: see Fig. 1 parts 5-6 and 8 which are a computer workstation including monitor and see also [0040] for the system (notably the processing circuitry); and
a display for displaying one of the plurality of ultrasonic images and displaying a reference image of the position substantially same as a position currently scanned by the first ultrasonic probe or the second ultrasonic probe, the reference image being generated from an image data acquired by an external medical diagnostic apparatus in accordance with a position in the image data that is associated with a position based on the positon sensor (Sakas: the display of Fig. 1 part 6 is fully capable of as much 
wherein the processing circuitry is configured to convert the calculated position information of the predefined position to a coordinate data which is a coordinate associated with a coordinate in the image data by adding an offset information to a coordinate of the predefined position, the offset information for the first ultrasonic probe is set based on a visual field depth of the first ultrasonic probe and the offset information for the second ultrasonic probe is set based on the visual field depth of the first ultrasonic probe (see Sakas: [0044] noting that the geometry information required for the calculation is transferred upon probe replacement, then see also [0018]-[0023] or [0026]-[0027] which describe that the geometry information in more detail and how the reference point can be associated with the US transducer and/or associated with the transducer’s FOV; see Sakas: Fig. 5 and [0050]-[0057] noting that the processor explicitly performs registration including adding the geometry information where the processor selects/generates a projection of the reference image such that the US image overlap therewith (i.e. the images are centered on each other) for display such that they appear to actually be aligned center to center such that the reference image is displayed in identically the same manner (and not merely just 'corresponding to the center' – though this broad limitation is clearly taught in the former narrow statement which as best understood teaches the newly claimed conversion to coordinate data) in addition and in regards to the newly added limitation, the examiner also notes that it may compact prosecution to note that as per [0031] Sakas further teaches using the US penetration depth per se (i.e. the depth of field) as a part of the information because while Sakas does not use the exact wording claimed by the applicant it is rather clear that Sakas uses exactly this same data and there is no other reasonable way to interpret the penetration depth but as the depth of the imageable field).

Regarding claim 10 as best understood, this differs from claim 1 only in that there is some interface with no ascribed functionality other than data transfer (which is already recited to take place in the processing unit via the asserted function of acquiring data from the memory) between the processor and memory where, for example the wires depicted as 10, 12, and 17 between 16 and 5 constitutes such an interface … among a plurality of other options which all at least in some way connect to 4/5 (either physically or communicatively). See also Sakas’s Figs. 1-2 and see also [0033] and [0042] noting that this uses a data bus structure which may also be relevant if and when the interface is later defined. Also note that this is an inherent structure as the components of the computer must be able to at least communicate with each other.

Regarding claims 8 and 17, Sakas teaches a changing unit configured to perform change of the position sensor, wherein the memory unit stores therein information of position sensors corresponding to the respective ones of the first and second ultrasonic probes, and the processing circuitry is configured to receive information indicating a change of the first ultrasonic probe to the second ultrasonic probe and acquire the information of the position sensor of the second ultrasonic probe stored in the electronic memory (Sakas: see [0044] where again the clip and 4/5 gain allows the invention to be fully capable of this functionality, be the change one of probe or position sensor location, where the changing unit can thus be the clip, the user which moves the clip, or both).
Regarding claims 9 and 18, Sakas teaches the claimed limitation as follows: the claims only differ from their parent claims in that the information includes an angle of attachment for the position sensors. Notably then, see Sakas: [0043]-[0044] where the former describes this as known in the art and 

Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5 and 12, 14 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Sakas.

Regarding claims 3 and 12, Sakas further teaches the processing circuitry is further configured to: set the information of the predefined position to a predefined reference position with relation to the surface.
And/or to set a position of a center of the ultrasonic transmitting and receiving surface of the driving ultrasonic probe that is a position of 1/2 of visual field depth as the predefined position.
For each of the above see Sakas: Fig. 1 part 5 in light of [0001], [0040], and [0056]-[0057] where the portion of the first and second data which overlap are displayed together; see also [0018]-[0023] or [0026]-[0027] which describe that the geometry information in more detail and how the reference point can be associated with the US transducer and/or associated with the transducer’s FOV [relevant to claims 3 and 12] which teaches from a first perspective this limitation. Additionally it is noted that this is taught from a second perspective wherein, as per MPEP 2131.02(III), one of ordinary skill in the art would at once envisage the centerpoint of the image (i.e. ½ the visual depth of field at the center of the transducer) from Sakas's statements in [0018]-[0023] that the geometry information can be associated with the transducer or its FOV since this is the default point of reference for an image (i.e. generally called either its centerpoint or origin depending on who you ask, but undeniably something that can be at once envisaged from stating that the geometry information can be associated with the transducer it it’s FOV). 
Additionally or alternatively, it is noted that while Sakas' statements make clear that the reference point can be associated with the US transducer or the US transducer’s FOV and appear to be taught by Sakas as above for other reasons, Sakas does not explicitly teach that the position is set at 1/2 the depth of field as is claimed. As such it is also pertinent to note MPEP 2143(E) which renders the 

Regarding claims 5 and 14, Sakas teaches a user interface configured to receive input position information with relation to the surface for transmitting and receiving ultrasonic waves, wherein the processing circuitry is further configured to set position information as the reference position (Sakas: see fig. 2 part 20 in light of [0045]).

Response to Arguments
Applicant's arguments filed 12/01/2020 have been fully considered but they are not persuasive. With each argument being responded to in the order presented as follows:

On pages 11-12 the applicant turns to the prior art rejection, addresses what Sakas does and does not teach based on a portion of what was cited by the examiner, and opines that the newly claimed limitations are not taught. A further review of Sakas reveals that while Sakas did not use the exact same terminology as the applicant that he did include the same information and as such a new grounds of rejection has been generated above to address the applicant’s concerns. Such new grounds of rejection being required by the amendment. As such the argument that Sakas fails to teach the claimed limitations is best rebutted by the newly amended rejection which is incorporated herein. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278.  The examiner can normally be reached on M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI PHO can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHAEL S KELLOGG/               Examiner, Art Unit 3793                                                                                                                                                                                         
/KATHERINE L FERNANDEZ/               Primary Examiner, Art Unit 3793